Execution Version

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS
AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933 ACT AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS.
 
WARRANT AGREEMENT
 
To Purchase Shares of the Common Stock of
 
DIOMED HOLDINGS, INC. 
 
Dated as of September 28, 2007 (the “Effective Date”)
 
WHEREAS, Diomed Holdings, Inc., a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement of even date herewith (the “Loan
Agreement”) with, Hercules Technology Growth Capital, Inc., a Maryland
corporation (the “Warrantholder”);
 
WHEREAS, the Company desires to grant to Warrantholder, in consideration for,
among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Common Stock pursuant to this
Warrant Agreement (the “Warrant”);
 
NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and Warrantholder agree as follows:
 
SECTION 1.
GRANT OF THE RIGHT TO PURCHASE COMMON STOCK. 

 
For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, 86,957
fully paid and non-assessable shares of the Common Stock (as defined below) at a
purchase price of $0.70 per share (the “Exercise Price”). The number and
Exercise Price of such shares are subject to adjustment as provided in Section
8. As used herein, the following terms shall have the following meanings:
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Acknowledgment of Exercise” has the meaning given to it in Section 3(a).
 
“Act” means the Securities Act of 1933, as amended.
 
“Agreement” means this Warrant Agreement.
 
1.

--------------------------------------------------------------------------------


 
“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as the same may be amended from time to time.
 
“Claims” has the meaning given to it in Section 12(p).
 
“Common Stock” means the Company’s common stock, $0.001 par value per share.
 
“Company” has the meaning given to it in the preamble to this Warrant.
 
“Effective Date” has the meaning given to it in the preamble to this Warrant.
 
“Exercise Price” has the meaning given to it in the preamble to this Warrant.
 
“Loan Agreement” has the meaning given to it in the preamble to this Warrant.
 
“Merger Event” means (i) a merger or consolidation involving the Company in
which (x) the Company is not the surviving entity, or (y) the outstanding shares
of the Company’s capital stock are otherwise converted into or exchanged for
shares of capital of another entity; or (ii) the sale of all or substantially
all of the assets of the Company.
 
“Net Issuance” has the meaning given to it in Section 3(a).
 
“Notice of Exercise” has the meaning given to it in Section 3(a).
 
“Preferred Stock” means the 2006 Preferred Stock of the Company, par value
$0.001 per share, and any other stock into or for which the 2006 Preferred Stock
may be converted or exchanged other than pursuant to its terms.
 
“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price as of the relevant time multiplied by the number of
shares of Common Stock requested to be exercised under this Warrant pursuant to
such exercise.
 
“Rules” has the meaning given to it in Section 12(q).
 
“Transfer Notice” has the meaning given to it in Section 11.
 
“Warrant” has the meaning given to it in Section 2.
 
“Warrant Term” has the meaning given to it in Section 2.
 
“Warrantholder” has the meaning given to it in the preamble to this Warrant.
 
SECTION 2.
TERM OF THE WARRANT.

 
Except as otherwise provided for herein, the term of this Warrant (the “Warrant
Term”) and the right to purchase Common Stock, as granted herein (the “Warrant”)
shall commence on the Effective Date and shall be exercisable for a period
ending on 5:00 pm Eastern time on the day of the fifth anniversary of the
Effective Date, provided, that this Warrant shall not be exercisable unless and
until the Common Stock to be issued upon the exercise of this Warrant are then
listed with the American Stock Exchange, as contemplated by Section 9(j).
 
2.

--------------------------------------------------------------------------------


 
SECTION 3.
EXERCISE OF THE PURCHASE RIGHTS.

 
(a) Exercise. The purchase rights set forth in this Warrant are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time,
during the Warrant Term, by tendering to the Company at its principal office a
notice of exercise in the form attached hereto as Exhibit I (the “Notice of
Exercise”), duly completed and executed. Promptly upon receipt of the Notice of
Exercise and the payment of the Purchase Price in accordance with the terms set
forth below, and in no event later than three (3) days thereafter, the Company
shall issue to the Warrantholder a certificate for the number of shares of
Common Stock purchased and shall execute the acknowledgment of exercise in the
form attached hereto as Exhibit II (the “Acknowledgment of Exercise”) indicating
the number of shares which remain subject to future purchases, if any.
 
The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Warrant and, if applicable, an
amended Warrant representing the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue Common Stock in accordance with the
following formula:
 
X = Y(A-B)
A
 
Where:
X =
the number of shares of Common Stock to be issued to the Warrantholder.

 

 
Y =
the number of shares of Common Stock requested to be exercised under this
Warrant.

 

 
A =
the fair market value of one (1) share of Common Stock at the time of issuance
of such shares.

 

 
B =
the Exercise Price.

 
For purposes of the above calculation, current fair market value of Common Stock
shall mean:
 
(i) if the Common Stock is traded on the New York Stock Exchange, the American
Stock Exchange, any exchange operated by the NASDAQ Stock Market, Inc. or any
other securities exchange, the fair market value shall be deemed to be the
product of (x) the average of the closing prices over a five (5) day period
ending three (3) days before the day the current fair market value of the
securities is being determined and (y) the number of shares of Common Stock
subject to such exercise; or
 
3.

--------------------------------------------------------------------------------


 
(ii) if at any time the Common Stock is not listed on any securities exchange,
the current fair market value of such Common Stock shall be the product of (x)
the highest price per share which the Company could obtain from a willing buyer
(not a current employee or director) for shares of Common Stock sold by the
Company, from authorized but unissued shares, as determined in good faith by its
Board of Directors and (y) the number of shares of Common Stock subject to such
exercise, unless the Company shall become subject to a Merger Event, in which
case the fair market value of Common Stock shall be deemed to be the per share
value received by the holders of the Company’s Common Stock on a common
equivalent basis pursuant to such Merger Event.
 
Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an agreement substantially in the form of the Agreement representing the
remaining number of shares purchasable hereunder. All other terms and conditions
of such agreement shall be identical to those contained herein, including, but
not limited to the Effective Date hereof.
 
(b) Exercise Prior to Expiration. To the extent that the Warrantholder has not
exercised its purchase rights under this Agreement to all Common Stock subject
hereto, and if the fair market value of one share of the Common Stock is greater
than the Exercise Price then in effect, this Agreement shall be deemed
automatically exercised pursuant to Section 3(a) (even if not surrendered)
immediately before the expiration of the Warrant Term. For purposes of such
automatic exercise, the fair market value of one share of the Common Stock upon
such expiration shall be determined pursuant to Section 3(a). To the extent this
Agreement or any portion thereof is deemed automatically exercised pursuant to
this Section 3(b), the Company agrees to promptly notify the Warrantholder of
the number of shares of Common Stock if any, the Warrantholder is to receive by
reason of such automatic exercise.
 
SECTION 4.
RESERVATION OF SHARES.

 
During the Warrant Term, the Company will at all times have authorized and
reserved a sufficient number of shares of its Common Stock to provide for the
exercise of the rights to purchase such stock as provided for herein.
 
SECTION 5.
NO FRACTIONAL SHARES OR SCRIP.

 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.
 
SECTION 6.
NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.

 
This Warrant does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of this Warrant.
 
SECTION 7.
WARRANTHOLDER REGISTRY.

 
The Company shall maintain a registry showing the name and address of the
registered holder of this Warrant. Warrantholder’s initial address, for purposes
of such registry, is set forth below Warrantholder’s signature on this Warrant.
Warrantholder may change such address by giving written notice of such changed
address to the Company.
 
4.

--------------------------------------------------------------------------------


 
SECTION 8.
ADJUSTMENT RIGHTS. 

 
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:
 
(a) Merger Event. If at any time prior to the exercise of this Warrant there
shall be Merger Event, then, as a part of such Merger Event, lawful provision
shall be made so that the Warrantholder shall thereafter be entitled to receive,
upon exercise of this Warrant, the number of shares of stock or other securities
or property of the successor corporation resulting from such Merger Event that
would have been issuable if Warrantholder had exercised this Warrant immediately
prior to the Merger Event. In any such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions of this Warrant with respect to the rights and
interests of the Warrantholder after the Merger Event to the end that the
provisions of this Warrant (including adjustments of the Exercise Price and
number of shares of stock purchasable) shall be applicable in their entirety,
and to the greatest extent possible. Without limiting the foregoing, in
connection with any Merger Event, upon the closing thereof, the Company will use
reasonable efforts (as determined by the Company in its sole discretion) to
cause the successor or surviving entity to assume the obligations of this
Warrant. If the obligations of this Warrant are not assumed in connection with
the Merger Event, the Company shall give Warrantholder written notice at least
five (5) days prior to the closing of the Merger Event of such fact. In such
event, notwithstanding any other provision of this Agreement to the contrary,
Warrantholder may immediately exercise this Warrant in the manner specified in
this Agreement with such exercise effective immediately prior to closing of the
Merger Event. If Warrantholder elects not to exercise this Warrant, then this
Warrant will terminate immediately prior to the closing of the Merger Event. If
a Merger Event occurs at any time before the shares of Common Stock subject to
this Warrant are listed for trading on the American Stock Exchange and the
successor or surviving entity does not agree to assume the obligations of this
Warrant, then the Warrantholder shall receive liquidated damages in an amount
equal to the difference between the Exercise Price of the Warrant as then in
effect and the consideration per share payable to the holders of the Common
Stock in the transaction pursuant to which the Merger Event occurs.
 
(b) Reclassification of Shares. Except as set forth in Section 8(a) or Section
8(c), if the Company at any time shall, by combination, reclassification,
exchange or subdivision of securities or otherwise, change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities which were subject to the purchase rights under this Warrant
immediately prior to such combination, reclassification, exchange, subdivision
or other change.
 
(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, and the number of shares of
Common Stock issuable upon exercise of this Warrant shall be proportionately
increased, or (ii) in the case of a combination, the Exercise Price shall be
proportionately increased, and the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be proportionately decreased.
 
5.

--------------------------------------------------------------------------------


 
(d) Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall:
 
(i) pay a dividend with respect to the Common Stock payable in Common Stock,
then the Exercise Price shall be adjusted, from and after the date of
determination of stockholders entitled to receive such dividend or distribution,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
dividend or distribution; or
 
(ii) make any other distribution with respect to Common Stock, except any
distribution specifically provided for in any other clause of this Section 8,
then, in each such case, provision shall be made by the Company such that the
Warrantholder shall receive upon exercise or conversion of this Warrant a
proportionate share of any such distribution as though it were the holder of the
Common Stock as of the record date fixed for the determination of the
shareholders/stockholders of the Company entitled to receive such distribution.
 
(e) Antidilution Rights. To the extent that additional antidilution rights
applicable to the stock purchasable hereunder may be set forth in the Company’s
Charter and shall be applicable with respect to the stock issuable hereunder,
the Company shall promptly provide the Warrantholder with any restatement,
amendment, modification or waiver of the Charter; provided, that no such
amendment, modification or waiver shall impair or reduce the antidilution rights
applicable to the stock as of the date hereof unless such amendment,
modification or waiver affects the rights of Warrantholder with respect to the
Common Stock in the same manner as it affects all other holders of Common Stock.
The Company shall provide Warrantholder with prior written notice of any
issuance of its stock or other equity security to occur after the Effective Date
of this Warrant, which notice shall include (a) the price at which such stock or
security is to be sold, (b) the number of shares to be issued, and (c) such
other information as necessary for Warrantholder to determine if a dilutive
event has occurred. For the avoidance of doubt, there shall be no duplicate
anti-dilution adjustment pursuant to this subsection (e), the forgoing
subsection (d) and the Company’s Charter.
 
(f) Notice of Adjustments. If: (i) the Company shall declare any dividend or
distribution upon its stock, whether in stock, cash, property or other
securities (assuming Warrantholder consents to a dividend involving cash,
property or other securities); (ii) the Company shall offer for subscription pro
rata to the holders of any class of its stock any additional shares of stock of
any class or other rights; (iii) there shall be any Merger Event; (iv) the
Company shall sell, lease, license or otherwise transfer all or substantially
all of its assets; or (v) there shall be any voluntary dissolution, liquidation
or winding up of the Company; then, in connection with each such event, the
Company shall send to the Warrantholder: (A) at least ten (10) days’ prior
written notice of the date on which the books of the Company shall close or a
record shall be taken for such dividend, distribution, subscription rights
(specifying the date on which the holders of Common Stock shall be entitled
thereto) or for determining rights to vote in respect of such Merger Event,
dissolution, liquidation or winding up; and (B) in the case of any such Merger
Event, sale, lease, license or other transfer of all or substantially all
assets, dissolution, liquidation or winding up, at least ten (10) days’ prior
written notice of the date when the same shall take place (and specifying the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such Merger
Event, dissolution, liquidation or winding up).
 
6.

--------------------------------------------------------------------------------


 
Each such written notice shall set forth, in reasonable detail, (i) the event
requiring the notice, and (ii) if any adjustment is required to be made, (A) the
amount of such adjustment, (B) the method by which such adjustment was
calculated, (C) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (D) the number of shares subject to purchase hereunder after
giving effect to such adjustment, and shall be given by first class mail,
postage prepaid, or by reputable overnight courier with all charges prepaid,
addressed to the Warrantholder at the address for Warrantholder set forth in the
registry referred to in Section 7.
 
(g) Timely Notice. Failure to timely provide such notice required by subsection
(f) above shall entitle Warrantholder to retain the benefit of the applicable
notice period notwithstanding anything to the contrary contained in any
insufficient notice received by Warrantholder. For purposes of this subsection
(g), and notwithstanding anything to the contrary in Section 12(g), the notice
period shall begin on the earlier of (i) the date Warrantholder actually
receives a written notice containing all the information required to be provided
in such Section 8(f) and (ii) the date that is five (5) days after the date on
which such notice would be effective pursuant to the provisions of Section
12(g).
 
SECTION 9.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 
(a) Reservation of Stock. The stock issuable upon exercise of the
Warrantholder’s rights has been duly and validly reserved and, when issued in
accordance with the provisions of this Warrant, will be validly issued, fully
paid and non-assessable, and will be free of any taxes, liens, charges or
encumbrances of any nature whatsoever; provided, that the stock issuable
pursuant to this Warrant may be subject to restrictions on transfer under state
and/or federal securities laws. The Company has made available to the
Warrantholder true, correct and complete copies of its Charter and current
bylaws. The issuance of certificates for shares of stock upon exercise of this
Warrant shall be made without charge to the Warrantholder for any issuance tax
in respect thereof, or other cost incurred by the Company in connection with
such exercise and the related issuance of shares of stock; provided, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer and the issuance and delivery of any certificate in a name other
than that of the Warrantholder.
 
(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Common Stock
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement and the Warrant contained herein: (i) are not
inconsistent with the Company’s Charter or current bylaws; (ii) do not
contravene any law or governmental rule, regulation or order applicable to it;
and (iii) do not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract or other instrument to which it
is a party or by which it is bound, after giving effect to such consents as the
Company is required to obtain pursuant to the Loan Agreement. This Agreement
constitutes the legal, valid and binding agreement of the Company, enforceable
in accordance with its respective terms.
 
7.

--------------------------------------------------------------------------------


 
(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
 
(d) Issued Securities. All issued and outstanding shares of Common Stock,
Preferred Stock or any other securities of the Company have been duly authorized
and validly issued and are fully paid and nonassessable. All outstanding shares
of Common Stock, Preferred Stock and any other securities were issued in full
compliance with all federal and state securities laws. In addition, as of the
date immediately preceding the date of this Warrant:
 
(i) The authorized capital of the Company consists of (A) 65,000,000 shares of
Common Stock, of which 30,067,031 shares are issued and outstanding, and (B)
1,736 shares of Preferred Stock, of which 673.6044 shares are issued and
outstanding and are convertible into 6,736,044 shares of Common Stock at $1.15
per share.
 
(ii) The Company has reserved 5,708,172 shares of Common Stock for issuance
under its Stock Option Plan(s), under which 3,533,103 options are outstanding.
There are no other options, warrants, conversion privileges or other rights
presently outstanding to purchase or otherwise acquire any authorized but
unissued shares of the Company’s capital stock or other securities of the
Company. The Company has no outstanding loans to any employee, officer or
director of the Company, and the Company agrees not to enter into any such loan
or otherwise guarantee the payment of any loan made to an employee, officer or
director by a third party.
 
(iii) In accordance with the Company’s Charter, no shareholder/stockholder of
the Company has preemptive rights to purchase new issuances of the Company’s
capital stock.
 
(e) Insurance. The Company has in full force and effect insurance policies, with
extended coverage, insuring the Company and its property and business against
such losses and risks, and in such amounts, as are required pursuant to Section
6 of the Loan Agreement.
 
(f) Other Commitments to Register Securities. Except as set forth in this
Warrant, the Company is not, pursuant to the terms of any other agreement
currently in existence, under any obligation to register under the Act any of
its presently outstanding securities or any of its securities which may
hereafter be issued, which agreement has not been performed prior to the
Effective Date. 
 
(g) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Warrant will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.
 
8.

--------------------------------------------------------------------------------


 
(h) Compliance with Rule 144. If the Warrantholder proposes to sell Common Stock
issuable upon the exercise of this Warrant in compliance with Rule 144
promulgated by the SEC, then, upon Warrantholder’s written request to the
Company, the Company shall furnish to the Warrantholder, within ten days after
receipt of such request, a written statement confirming the Company’s compliance
with the filing requirements of the SEC as set forth in such Rule, as such Rule
may be amended from time to time. 
 
(i) Information Rights. During the term of this Warrant, Warrantholder shall be
entitled to the information rights contain in Section 7.1 of the Loan Agreement,
and Section 7.1 of the Loan Agreement is hereby incorporated into this Warrant
by this reference as though fully set forth herein; provided that (A) the
Company shall not be required to deliver a Compliance Certificate once all
Indebtedness (as defined in the Loan Agreement) owed by the Company to
Warrantholder as been repaid, and (B) for as long as the Warrantholder is the
lender under the Loan Agreement, the Company shall not be required to make more
than one delivery of each item of information pursuant to Section 7.1 of the
Loan Agreement.
 
(j) Registration of Shares. The Company shall list the shares of Common Stock
subject to this Warrant for trading on the American Stock Exchange pursuant to
an application for additional listing of such shares which the Company will
deliver to the American Stock Exchange prior to 5:30 p.m. (Eastern Time) on the
first business day following the Effective Date. Pursuant to the rules and
regulations of the American Stock Exchange, such listing shall be a condition
precedent to the Warrantholder’s ability to exercise this Warrant.
 
SECTION 10.
REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER. 

 
This Agreement has been entered into by the Company, and the Company is issuing
the Warrant and the shares of Common Stock issuable upon the exercise of the
Warrant, in reliance upon the following representations and covenants of the
Warrantholder:
 
(a) Investment Purpose. The right to acquire Common Stock issuable upon exercise
of the Warrantholder’s rights contained herein will be acquired for investment
and not with a view to the sale or distribution of any part thereof, and the
Warrantholder has no present intention of selling or engaging in any public
distribution of the same except pursuant to a registration or exemption.
 
(b) Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Warrant is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Warrant will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section
10.
 
(c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
 
9.

--------------------------------------------------------------------------------


 
(d) Risk of No Registration. The Warrantholder understands that if the Company
does not file reports pursuant to Section 15(d) of the 1934 Act, or if a
registration statement under the Act covering the Warrant and shares of Common
Stock issuable upon exercise of the Warrant is not in effect when it desires to
sell (i) the rights to purchase Common Stock pursuant to this Warrant or (ii)
the Common Stock issuable upon exercise of the right to purchase, the
Warrantholder may be required to hold such securities for an indefinite period.
The Warrantholder also understands that any sale of (A) its rights hereunder to
purchase Common Stock or (B) Common Stock issued or issuable hereunder which
might be made by it in reliance upon Rule 144 under the Act may be made only in
accordance with the terms and conditions of that Rule.
 
(e) Accredited Investor. Warrantholder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.
 
SECTION 11.
TRANSFERS.

 
Subject to compliance with applicable federal and state securities laws, and if
such intended transferee is not an affiliate of the Lender to the duly executed
written confirmation by the intended transferee that the representations and
warranties set forth in Section 10 are true and correct as to such intended
transferee, this Warrant and all rights hereunder are transferable, in whole or
in part, without charge to the holder hereof (except for transfer taxes) upon
surrender of this Warrant properly endorsed. Each taker and holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant,
when endorsed in blank, shall be deemed negotiable, and that the holder hereof,
when this Warrant shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Warrant as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented by this Warrant and, notwithstanding
any other provision of this Warrant to the contrary, shall be the Warrantholder
as referred to in this Warrant. The transfer of this Warrant shall be recorded
in the registry referred to in Section 7 upon receipt by the Company of a notice
of transfer in the form attached hereto as Exhibit III (the “Transfer Notice”),
at its principal offices and the payment to the Company of all transfer taxes
and other governmental charges imposed on such transfer. Until the Company
receives such Transfer Notice, the Company may treat the registered owner hereof
as the owner for all purposes.
 
SECTION 12.
MISCELLANEOUS. 

 
(a) Effective Date. The provisions of this Warrant shall be construed and shall
be given effect in all respects as if it had been executed and delivered by the
Company on the date hereof. This Warrant shall be binding upon any successors or
assigns of the Company.
 
(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where Warrantholder will not have an adequate remedy at law and where damages
will not be readily ascertainable. The Company expressly agrees that it shall
not oppose an application by the Warrantholder or any other person entitled to
the benefit of this Warrant requiring specific performance of any or all
provisions hereof or enjoining the Company from continuing to commit any such
breach of this Warrant.
 
10.

--------------------------------------------------------------------------------


 
(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
 
(d) Additional Documents. The Company, upon execution of this Warrant, shall
provide the Warrantholder with certified resolutions with respect to the
representations, warranties and covenants set forth in Sections 9(a) through
9(d), Sections 9(g) and 9(h). The Company shall also supply such other documents
as the Warrantholder may from time to time reasonably request.
 
(e) Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to attorneys’ fees and expenses and all costs of proceedings incurred
in enforcing this Warrant. For the purposes of this Section 12(e), attorneys’
fees shall include without limitation fees incurred in connection with the
following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.
 
(f) Severability. In the event any one or more of the provisions of this Warrant
shall for any reason be held invalid, illegal or unenforceable, the remaining
provisions of this Warrant shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, legal
and enforceable provision, which comes closest to the intention of the parties
underlying the invalid, illegal or unenforceable provision.
 
(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Warrant or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery if transmission or delivery occurs
on a business day at or before 5:00 pm in the time zone of the recipient, or, if
transmission or delivery occurs on a non-business day or after such time, the
first business day thereafter, or (ii) the first business day after deposit with
an overnight express service or overnight mail delivery service; or (iii) the
third calendar day after deposit in the United States mails, with proper first
class postage prepaid, and shall be addressed to the party to be notified as
follows:
 
If to Warrantholder:
 
Hercules Technology Growth Capital, Inc.
Attention: Chief Legal Officer and R. Bryan Jadot
 
11.

--------------------------------------------------------------------------------


 
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060
With a copy to:
 
Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110
Attention: Sandra Vrejan, Esq.
Facsimile: (617) 951-8736
Telephone: (617) 951-8671
 
If to the Company:
 
Diomed Holdings, Inc.
1 Dundee Park
Andover, MA 01810
Attention: David B. Swank
Facsimile: (978) 475-8488
Telephone: (978) 824-1823


With a courtesy copy to:


McGuire Woods LLP
1345 Avenue of the Americas
7th Floor
New York, NY 10105
Attention: William A. Newman, Esq.
Facsimile: (212) 548-2170
Telephone: (212) 548-2660


or to such other address as each party may designate for itself by like notice.
 
(h) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersede and replace in their entirety any prior proposals,
term sheets, letters, negotiations or other documents or agreements, whether
written or oral, with respect to the subject matter hereof (including Lender’s
proposal letter dated August 21, 2007). None of the terms of this Agreement or
Warrant may be amended except by an instrument executed by each of the parties
hereto.
 
(i) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
12.

--------------------------------------------------------------------------------


 
(j) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).
 
(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Warrant. In the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Warrant.
 
(l) No Waiver. Except for the requirement that this Warrant be exercised (or be
deemed exercised), if at all, during the Warrant Term, no omission or delay by
Warrantholder at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by the
Company at any time designated, shall be a waiver of any such right or remedy to
which Warrantholder is entitled, nor shall it in any way affect the right of
Warrantholder to enforce such provisions thereafter.
 
(m) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Warrant.
 
(n) Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California. Delivery of Common Stock to
Warrantholder by the Company under this Warrant is due in the State of
California. This Warrant shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
 
(o) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (a)
consents to personal jurisdiction in San Mateo County, State of California; (b)
waives any objection as to jurisdiction or venue in San Mateo County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Warrant. Service of process on
any party hereto in any action arising out of or relating to this Warrant shall
be effective if given in accordance with the requirements for notice set forth
in Section 12(g), and shall be deemed effective and received as set forth in
Section 12(g). Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.
 
13.

--------------------------------------------------------------------------------


 
(p) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
Persons other than Borrower and Lender; Claims that arise out of or are in any
way connected to the relationship between the Company and Warrantholder; and any
Claims for damages, breach of contract, specific performance, or any equitable
or legal relief of any kind, arising out of this Warrant.
 
(q) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section 12(p)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired California state judge or a retired Federal
court judge. Such proceeding shall be conducted in San Francisco County,
California, with California rules of evidence and discovery applicable to such
arbitration. The decision of the arbitrator shall be binding on the parties, and
shall be final and nonappealable to the maximum extent permitted by law. Any
judgment rendered by the arbitrator may be entered in a court of competent
jurisdiction and enforced by the prevailing party as a final judgment of such
court.
 
(r) Prearbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.
 
(s) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
(t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Agreement or the Warrant and agree that the terms of this Warrant shall be
specifically enforceable by Warrrantholder. If Warrantholder institutes any
action or proceeding to specifically enforce the provisions hereof, any person
against whom such action or proceeding is brought hereby waives the claim or
defense therein that Warrantholder has an adequate remedy at law, and such
person shall not offer in any such action or proceeding the claim or defense
that such remedy at law exists.
 
[Remainder of Page Intentionally Left Blank]
 
14.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.
 
COMPANY:
DIOMED HOLDINGS, INC.
       
By:
    Name: James A. Wylie, Jr.   Title: President and Chief Executive Officer

 
15.

--------------------------------------------------------------------------------


 
WARRANTHOLDER:
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation
       
By:
    Name: K. Nicholas Martitsch   Its:      Associate General Counsel



16.

--------------------------------------------------------------------------------


 
Execution Version

EXHIBIT I
 
NOTICE OF EXERCISE
 
To: [____________________________]
 
(1)
The undersigned Warrantholder hereby elects to purchase [_______] shares of the
Common Stock of DIOMED HOLDINGS, INC., pursuant to the terms of the Warrant
dated the 28th day of September, 2007 (the “Warrant”) between DIOMED, INC. and
the Warrantholder, and [CASH PAYMENT: tenders herewith payment of the Purchase
Price in full, together with all applicable transfer taxes, if any.] [NET
ISSUANCE: elects pursuant to Section 3(a) of the Warrant to effect a Net
Issuance.]

 
(2)
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.

 

 
(Name)
   
(Address)



 
WARRANTHOLDER:
HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation
       
By:
    Name: K. Nicholas Martitsch   Its:      Associate General Counsel

 

--------------------------------------------------------------------------------


 
EXHIBIT II
 
ACKNOWLEDGMENT OF EXERCISE
 
The undersigned [____________________________________], hereby acknowledge
receipt of the “Notice of Exercise” from Hercules Technology Growth Capital,
Inc. to purchase [____] shares of the Common Stock of DIOMED HOLDINGS, INC.,
pursuant to the terms of the Warrant, and further acknowledges that [______]
shares remain subject to purchase under the terms of the Warrant.
 
COMPANY:
DIOMED HOLDINGS, INC.
       
 
By:
   
Title:
   
Date:
 




--------------------------------------------------------------------------------


 
EXHIBIT III
 
TRANSFER NOTICE
 
(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to
 
 

--------------------------------------------------------------------------------

(Please Print)
 
whose address
is                                                                                                                                      
 

--------------------------------------------------------------------------------

 
Dated:                                                                                                           
 
Holder’s
Signature:                                                                                     
 
Holder’s
Address:                                                                                       
 
Signature
Guaranteed:                                                                                                                              
 
NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 

--------------------------------------------------------------------------------

